DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Specification
The use of the term Wi-Fi, , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 8-9, 11-12, 16, 22, 27  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/114021 A1 to HUAWEI TECHNOLOGIES (“Huawei”) [Examiner cites to English language equivalent EP 3379882 A1, the prior art provided by Applicant].
As to claim 1, Huawei discloses a method for transmitting downlink data (fig. 4, fig. 6), comprising: transmitting the downlink data by using at least one of a cell-level common channel in a downlink channel or a downlink user-level channel in the downlink channel (fig. 4, fig. 6, downlink wide beam used for control signal, i.e. encompassing all UEs/cell; downlink narrow beam used for a data signal, i.e. to specific UEs), wherein the cell-level common channel and the downlink user-level channel occupy different time-domain positions (fig. 4, fig. 6, control signal and data signals occupy different time slots of TTI).
As to claim 2, Huawei further discloses the method of claim 1, wherein transmitting the downlink data by using the cell-level common channel comprises: transmitting the downlink data at a dedicated time-domain position and a dedicated frequency-domain position by using the cell-level common channel (fig. 4, note control signal occupies particular time and frequency; also para. 0041, control signal indicates what time resource location and frequency resource location data is transmitted to user(s)), wherein a bandwidth corresponding to the dedicated frequency-domain position is less than a total system downlink bandwidth (para. 0044, operating at high-frequency band; para. 0043, there is also a low frequency system; para. 0047, data of 
As to claim 3, Huawei further discloses the method of claim 2, wherein in a case of a single carrier (fig. 6, wide beam), the dedicated frequency-domain position is determined in a fixed manner (para. 0044, control signal at a start location of a single downlink TTI, fig. 4, frequency location occupied), or in a time-domain alternate-transmission manner within the single carrier; or in a case of multiple carriers, the dedicated frequency-domain position is determined in a fixed manner or in a time-domain alternate-transmission manner among the multiple carriers.
As to claim 4, Huawei further discloses the method of claim 1, wherein transmitting the downlink data by using the cell-level common channel comprises: performing beamforming on a broadcast beam at a baseband side (para. 0040, beamforming; para. 0048, fig. 6, base station transmits, by using a wide beam, a control signal at the start location of a current TTI); and transmitting, by using the cell-level common channel, the downlink data in a transmission manner of the beamformed broadcast beam (para. 0048, fig. 6, base station transmits, by using a wide beam, a control signal at the start location of a current TTI).

As to claim 8, Huawei further discloses the method of claim 1, wherein transmitting the downlink data by using the downlink user-level channel comprises: determining, according to at least one of an interference level or a scheduling strategy where a target user equipment receives the downlink data, a time-domain position and a frequency-domain position at which the downlink data is transmitted by using the downlink user-level channel (para. 0041, data of a plurality of users is transmitted in a single TTI (i.e. scheduling strategy) using frequency-division multiplexing and time-division multiplexing); and transmitting, by using the downlink user-level channel, the downlink data at the determined time-domain position and the determined frequency-domain position (para. 0041, data of a plurality of users is transmitted in a single TTI 
As to claim 9, Huawei further discloses method of claim 1, wherein transmitting the downlink data by using the cell-level common channel comprises: adjusting, according to a predetermined rule at a predetermined time, a time-domain position and a frequency-domain position at which the downlink data is transmitted by using the cell-level common channel (para. 0041, a control signal at a start location of each TTI (i.e. rule and time), indicates information such as time resource location and frequency location occupied by data); and transmitting, by using the cell-level common channel, the downlink data at the adjusted time-domain position and the adjusted frequency-domain position (figs. 4, 6).
As to claim 11, Huawei discloses a method for receiving downlink data (fig. 4, fig. 6), comprising: receiving the downlink data transmitted by a base station by using at least one of a cell-level common channel in a downlink channel or a downlink user-level channel in the downlink channel (fig. 4, fig. 6, downlink wide beam used for control signal, i.e. encompassing all UEs/cell; downlink narrow beam used for a data signal, i.e. to specific UEs), wherein a time-domain position at which the downlink data transmitted by the base station and by using the cell-level common channel is received is different from a time-domain position at which the downlink data transmitted by the base station and by using the downlink user-level channel is received (fig. 4, fig. 6, control signal and data signals occupy different time slots of TTI).
As to claim 12, Huawei further discloses the method of claim 11, wherein receiving the downlink data transmitted by the base station and by using at least one of 
As to claim 16, Huawei further discloses the method of claim 12, wherein before receiving, through the third narrow beam, the downlink data transmitted by the base station and by using at least one of the cell-level common channel in the downlink channel or the downlink user-level channel in the downlink channel, the method further comprises: performing beamforming on the third narrow beam at a baseband side (fig. 4, fig. 6, transmitting to UEs over narrow beam); wherein performing beamforming on the third narrow beam at the baseband side comprises: determining beamforming information of a target user equipment for receiving the downlink data by using the third narrow beam; and performing beamforming on the third narrow beam at the baseband side according to the beamforming information of the target user equipment (para. 0041, beam configuration indicates specific beam width and/or beam direction (i.e. towards UEs)).
As to claim 22, Huawei discloses an apparatus for transmitting downlink data (fig. 11, para. 0061), comprising a memory, and a processor connected to the memory and 
As to claim 27, Huawei further discloses a non-transitory storage medium comprising stored programs, wherein when executed, the programs cause the method of claim 1 to be performed (para. 0064).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/114021 A1 to HUAWEI TECHNOLOGIES (“Huawei”) [Examiner cites to English language equivalent EP 3379882 A1, the prior art provided by Applicant] in view of WO 2018/025928 A1 to NAGATA et al. (“Nagata”) [Examiner cites to attached English language translation].
As to claim 5, Huawei does not expressly disclose the method of claim 1, wherein at least one of following cases applies: a time-domain interval between a time-domain position of the cell-level common channel and a time-domain position of a demodulation reference signal corresponding to the cell-level common channel is less than a predetermined threshold; or the cell-level common channel and the demodulation reference signal corresponding to the cell-level common channel are mapped according to a fixed mapping rule and are mapped onto different time-domain positions.
	Nagata discloses at page 6, the data demodulation RS is mapped to the first symbol (first symbol) of the subframe, and the DL control signal is mapped to the second symbol of the subframe. That is, the DL control signal is mapped to the next 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the demodulation RS of Nagata into the invention of Huawei. The suggestion/motivation would have been to obtain good reception quality of the DL control signal while suppressing an increase in overhead and delay (Nagata, page 3).  Including the demodulation RS of Nagata into the invention of Huawei was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nagata.
As to claim 25, Huawei further discloses an apparatus for receiving downlink data (fig. 6, cellular telephones).
Huawei does not expressly disclose comprising a memory, and a processor connected to the memory and configured to execute programs stored in the memory, wherein when executed, the programs cause the method of claim 11 to be performed.
Nagata discloses a user terminal with a processor, memory, storage, and the processor reading a program and executing various processes (pages 15-16).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the user terminal of Nagata into the invention of Huawei. The suggestion/motivation would have been to obtain good reception quality of the DL control signal while suppressing an increase in overhead and delay (Nagata, page 3).  Including the user terminal of Nagata into the invention of Huawei was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nagata.

Allowable Subject Matter
Claims 10, 13-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2016/0360538 A1 discloses Max-SINR may indicate the case of selecting a base station having the maximum average SINR value of all frequency domain from the downlink pilot of each base station, and performing the Max-SINR type resource allocation method independently after selecting the base station (para. 0071).  U.S. Publication No. 2019/0158166 A1 discloses the serving eNB causes sharp beams with directivity to track the movement of the UE, the serving eNB can provide excellent downlink quality even at a cell edge (para. 0085).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463